DETAILED ACTION
This action is in response to the amendment filed on 11/19/2020 which was filed in response to the Non-Final Rejection dated 9/9/2020.
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior office action.
Any rejections made in a previous office action and not repeated below are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15-20 are objected to because of the following informalities:  the status of these claims is “Withdrawn”, but the claim language for these claims is missing. Either the claim language for these claims should be provided or the status of these claims should be changed to “Canceled”.  Appropriate correction is required.
Applicant is advised that should claim 5 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 7-11, 13-14, 22-23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al (USPGPUB 2020/0243798) in view of Tomomatsu et al (USPGPUB 2017/0095993) and Ekinaka et al (WO 2017/051914 using USPGPUB 2018/0265731 as the English translation).
Regarding claims 1-2, 4, 11, 13, 22, and 26, Matsushita discloses an optical film having excellent scratch resistance and an image display device including the optical film [0002] [0006]. In one embodiment, the optical film 10 includes a light-transmitting base material 11, a hard coat layer 12, and an inorganic layer 13 in this order [0031] [Fig. 1]. Functional layer 14 is optional [0031].
[AltContent: textbox (Substrate)][AltContent: textbox (First layer)][AltContent: textbox (Second layer)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    256
    548
    media_image1.png
    Greyscale

Examiner’s note: layers 11, 12, and 13 correspond to the claimed substrate, first layer, and second layer, respectively (see annotations above). The thickness of the 
Matsushita is silent with regard to an adhesion promotion layer as part of the multi-layer hardcoat or disposed on the upper surface of the base material 11. Matsushita is silent with regard to the thickness of the multi-layer hardcoat including an adhesion promotion layer. Matsushita is silent with regard to the nano-indentation 
Tomomatsu discloses a method of producing an article, which is formed from a hard coat laminate having high transparency, high surface hardness, high abrasion resistance, and high surface smoothness, and a good appearance, and can be suitably used as a display face plate for a touch panel and a transparent conductive substrate [0003]. When the hard coat is formed, the hard coat-layer forming surface or the substrate can be subjected to an anchor coat formation in order to enhance the adhesive strength [0132]. The thickness of the anchor coat is preferably 0.1 to 2 um [0148]. The hard coat layer can be composed of two or more layers and the hard coat laminate can include any optional layer(s) such as an anchor coat layer [0187].
Matsushita is analogous because it discloses optical films comprising hard coat layers.
Tomomatsu is analogous because it discloses hard coating laminates used for display devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Tomomatsu’s anchor coat as an anchor coat layer between Matsushita’s base material 11 and hard coat layer 12 and/or between hard coat layer 12 and inorganic layer 13 (wherein the multi-layer hardcoat comprises an adhesion promotion layer – claim 1) (wherein the multi-layer hardcoat comprises a first adhesion promotion layer and a second adhesion promotion layer – claim 11) (wherein the multi-layer hardcoat comprises one or more adhesion promotion layers – claim 26) (The cover lens film of claim 1, wherein the first layer is disposed on the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed range of 1 um to 30 um thickness overlaps the prior art range of 4.2 um to 6.1 um (or 4.3 um to 8.1 um in the case of claim 11 or when two adhesive layers/anchor coats are present) (wherein the multi-layer hardcoat has a thickness between 1 um to 30 um) (wherein the multi-layer hardcoat has a thickness between 5 um to 10 um – claim 22).
Matsushita in view of Tomomatsu is silent with regard to the nano-indentation hardness of the inorganic layer 13 (the second layer). Matsushita in view of Tomomatsu is silent with regard to the yellowness index b*.
Ekinaka discloses a polymer substrate having a hard coating layer, which demonstrates superior abrasion resistance and heat resistance, and can be used for a long period of time even in a harsh usage environment, and a method for producing that polymer substrate [0001]. The hard coating layer comprises a cured underlayer and a PE-CVD deposited silicon oxide layer [0044-0047]. The hardness of the silicon dioxide layer obtained by PE-CVD preferably has a high hardness in order to obtain superior abrasion resistance and preferably has a nano-indentation hardness of 3.0 GPa or more [0172]. In this case, the layer has high hardness and the size of scratches caused by abrasive particles and the like can be reduced [0172]. The laminate can be used in a wide range of applications such as in automobile window glass [0065].
Ekinaka is analogous because it discloses optical laminates comprising a multi-layered hard coat having a wet-deposited underlayer and a dry-deposited upper layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an inorganic layer having a nano-indentation prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed range of about 1 GPa to about 8 GPa overlaps the prior art range of 3 GPa or more.
As to the claimed yellowness index b*, the examiner notes that the prior art generally teaches the claimed invention (the cover lens film of claims 1, 11, and 26 having a yellow index YI of 10 or less according to ASTM D1925) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess  In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).  Since the prior art discloses an optical laminate having a yellow index of 10 or less according to ASTM D1925, the examiner believes the claimed properties are either anticipated or highly obvious (and a yellowness index of b*<1).
Alternatively, it would have been obvious to one having ordinary skill in the art to adjust the yellowness index b* for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Matsushita discloses that the optical film is not so noticeably yellow and thus applicable to uses that require the optical film to be transparent [0039]. The YI can be adjusted by adding a coloring substance of blue color to the base material layer 11 or the hard coat layer 12 [0041].
Regarding claim 26 and the limitation “the nano-indentation hardness of the second layer being controlled by an oxidizers to precursor ratio or an initiators to precursor ratio”, Ekinaka further discloses that the ratio of oxygen to organic silicon compound used to form the silicon oxide layer varies according to the type of organic silicon compound used and the desired chemical composition and film thickness of the silicon oxide layer [0199-200]. Examiner’s note: a PHOSITA would expect the hardness 
Alternatively, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process (i.e., the nano-indentation hardness of the second layer being controlled by an oxidizers to precursor ratio or an initiators to precursor ratio) and given that the cited prior art meets the requirements of the claimed composite, the cited prior art clearly meet the requirements of present claim 26.
Regarding claim 7, Matsushita discloses that the surface of the inorganic layer of the optical film was evaluated by carrying out a steel wool test on the surface [0281]. The surface of the optical film was visually checked for any scratch after conducting this 
Matsushita is silent with regard to the change in haze after a steel wool abrasion test.
As to the change in haze after a steel wool abrasion test, the examiner notes that the prior art generally teaches the claimed invention (the cover lens film of claim 1 having a high abrasion and scratch resistance after being subjected to a steel wool abrasion test) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 
Regarding claim 8, Matsushita discloses that the surface of the optical film 10 has a pencil hardness preferably 3H or harder, more preferably 5H, and most preferably 6H or harder (The cover lens film of claim 1, wherein the multi-layer hardcoat has a pencil hardness of about 4H to about 9H) [0051].
Regarding claim 9, Matsushita discloses that urethane (meth)acrylate can be used as an additive in the hard coat layer composition (The cover lens film of claim 1, wherein the first layer comprises a material selected from the group consisting of urethane acrylate chemistry, solgel-siloxane hybrids with or without silica nanoparticles, or a combination thereof) [0164-0167].
Regarding claim 10, Matsushita discloses that the inorganic layer 13 can be formed from silicon oxide or silicon oxynitride (The cover lens film of claim 1, wherein the second layer comprises a material selected from the group consisting of oxides and nitrides of silicon, silicon oxycarbides, silicon oxynitrides, and silicon carbide) [0138].
Regarding claims 3, 5, 14, 23, and 25, Matsushita discloses that the optical film 10 can be incorporated into a foldable image display device wherein the display device has a touch sensor [0174-177].
Matsushita is silent with regard to an anti-smudge layer.
Ekinaka discloses an antifouling layer can be laminated on a surface layer or silicon oxide layer obtained by PE-CVD [0212-213]. The fouling prevention layer inhibits the adhesion of fingerprints or dirt to the silicon oxide layer [0214]. This layer can exhibit oil repellency and has a self-cleaning effect [0214]. The thickness of the layer ranges from several nanometers to several hundred nanometers [0214].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Ekinaka’s fouling prevention layer on top of Matsushita’s inorganic layer 13.  One of ordinary skill in the art would have been motivated to apply a fouling prevention layer to the surface of the inorganic layer because this would prevent or inhibit the adhesion of fingerprints or dirt onto the surface of Matsushita’s display device with touch sensor (The cover lens film of claim 2, wherein an anti-smudge layer is deposited on the second layer – claim 3) (The cover lens film of claim 1, wherein an anti-smudge layer is deposited on the second layer – claim 5) (The cover lens film of claim 11, wherein an anti-smudge layer is deposited on the multi-layer hardcoat – claim 14) (The cover lens film of claim 1, wherein the multi-layer hardcoat further comprises an anti-smudge layer, and wherein the adhesion promotion layer is deposited on the substrate layer, the first layer is deposited on the adhesion promotion layer, the second layer is deposited on the first layer, and the anti-smudge layer is deposited on the second layer – claim 23).
Examiner’s note: regarding claim 25, Matsushita’s disclosure of oil repellency means the film is oleophobic and the disclosed thickness of several nm to several hundred nm overlaps the claimed range of about 3 nm to about 50 nm (The cover lens film of claim 11, further comprising an anti-smudge layer comprising an oleophobic film, the anti-smudge layer having a thickness between about 3 nm to about 50 nm). The total thickness of the multi-layer hardcoat is the sum of the previously discussed range for claim 11 (4.3 um to 8.1 um) and several nm to several hundred nm. Adding such a relatively small thickness to the previously discussed range clearly results in a range .

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al, Tomomatsu et al, and Ekinaka et al as applied to claims 1 and 11 above, and further in view of Coak et al (USPGPUB 2007/0196633).
Regarding claims 21 and 24, the limitations of claims 1 and 11 have been set forth above.
Matsushita is silent with regard to the elastic modulus of the hard coat layer 12 and the inorganic layer 13.
Coak discloses transparent protective coatings for polymeric substrates, such as windows and shields for view screens [0003]. Duplex coatings are used which improve wear resistance and resistance to flexing-induced crazing of substrates and having good optical properties such as light transmittance, clarity, and haze [0012]. A first, softer coating 18 and a second, harder coating 20 overlying the coating 18 are applied to substrate 14 [0023] [Fig. 2].

    PNG
    media_image2.png
    247
    461
    media_image2.png
    Greyscale

The soft coating 18 can act as an adhesion enhancing layer as well as improve the flexibility and load bearing capacity of the laminate [0024]. Second coating 20 (hard coating) can be a silicon oxycarbide-based layer deposited using plasma techniques [0026]. The coated substrate has enhanced wear resistance [0035]. The soft coating 18 has a modulus between about 1 GPa and 9 GPa and in one embodiment has a modulus of 5 GPa which provides enhanced flexibility [0024]. The silicon-based coating is a relatively hard coating with a modulus between about 8 GPa and 20 GPa and in one embodiment has a modulus of 14 GPa [0027]. Using such a modulus results in enhanced durability [0027]. Tuning the moduli of the duplex coatings enhances the durability and flexibility of the substrates to which they are applied such as flexible substrates [0029]. The soft coating 18 is able to bear some of the load as the substrate flexes and the hard coating does not severely restrict the flexing of the substrate and the soft coating [0029].
Coak is analogous because it discloses optical laminates for display screens.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an elastic modulus between about 1 GPa and 9 GPa and between about 8 GPa and 20 GPa for Matsushita’s hard coat layer 12 and inorganic layer 13, respectively (wherein the first layer has an elastic modulus between about 5 GPa to about 13 GPa, and the second layer has an elastic modulus between about 5 GPa to about 70 GPa – claims 21 and 24).  One of ordinary skill in the art would have been motivated to apply such moduli to these layers because this would enhance the durability and flexibility of the optical laminate and the substrates to which they are applied as disclosed by Coak. Matsushita discloses the desirability of the optical film to .

Claims 1-2, 4, 6-13, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Horio et al (USPGPUB 2017/0276840) in view of Tomomatsu et al (USPGPUB 2017/0095993) and Matsushita et al (USPGPUB 2020/0243798).
Regarding claims 1, 6, 11-12, 22, and 26, Horio discloses a layered body for an optical member and an image display device [0001]. The layered body includes a substrate film and at least one cured resin layer [0011]. The substrate film has a preferable thickness of 10 to 100 um [0051]. The cured resin layer preferably has a first hard coat layer and a second hard coat layer stacked on one side of the substrate film [0020]. The first hard coat layer has a higher hardness than the second hard coat layer [0091-0093]. The Martens hardness using a nanoindentation method for the first and second hard coat layers ranges from 500 MPa to less than 1000 MPa and 350 MPa or more and 600 MPa or less, respectively [0091] [0093] [0097]. The thicknesses of the first and second hard coat layers can range from 2-5 um and 0.5-4 um, respectively [0145]. The hard coat layers can also be laminated to the back side of the substrate film and the order of the hard coat layers can be reversed [0154-0156]. The layered body can have a total light transmittance of 90% or more [0031]. The total light transmittance for various inventive embodiments is 89, 90, or 91% [pg 27, Table 7]. The preferred upper limit of the haze is 1.0% [0149] [0151]. The hard coat layers are wet-deposited (A cover lens film, comprising: a substrate layer having a thickness between 2 um to 100 prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed ranges of about 0.5 GPa to about 1.5 GPa and about 1 GPa to about 8 GPa nano-indentation hardness for the first and second layers, respectively, overlap the prior art ranges of 0.35 GPa to 0.6 GPa and 0.5 GPa to 1 GPa, respectively.
Horio is silent with regard to an adhesion promotion layer. Horio is silent with regard to the yellowness index of the laminate. Horio is silent with regard to a dry deposited hard coat layer. 
Tomomatsu discloses a method of producing an article, which is formed from a hard coat laminate having high transparency, high surface hardness, high abrasion resistance, and high surface smoothness, and a good appearance, and can be suitably used as a display face plate for a touch panel and a transparent conductive substrate [0003]. When the hard coat is formed, the hard coat-layer forming surface or the substrate can be subjected to an anchor coat formation in order to enhance the adhesive strength [0132]. The thickness of the anchor coat is preferably 0.1 to 2 um 
Horio is analogous because it discloses optical laminate for an image display device.
Tomomatsu is analogous because it discloses hard coating laminates used for display devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Tomomatsu’s anchor coat as an anchor coat layer between Horio’s first and second hard coat layers and/or between Horio’s substrate and hard coat layer (an adhesion promotion layer – claim 1) (The cover lens film of claim 1, wherein the adhesion promotion layer is deposited on the substrate layer, the second layer is deposited on the adhesion promotion layer, and the first layer is deposited on the second layer – claim 6) (wherein the multi-layer hardcoat comprises a first adhesion promotion layer and a second adhesion promotion layer – claim 11) (The cover lens film of claim 11, wherein the first adhesion promotion layer is deposited on the substrate layer, the second layer is deposited on the first adhesion promotion layer, the second adhesion promotion layer is deposited on the second layer, and the first layer is deposited on the second adhesion layer – claim 12) (one or more adhesion promotion layers – claim 26). One of ordinary skill in the art would have been motivated to use an anchor coat between such layers because this would enhance the adhesive strength between the various layers as disclosed by Tomomatsu. Horio discloses the desirability of improving the adhesiveness of the hard coat layers [0123] [0174] and having good adhesiveness between the hard coat layers [0185] [0429] [0456] [0465]. 
Horio in view of Tomomatsu is silent with regard to the yellowness index of the laminate. Horio in view of Tomomatsu is silent with regard to a dry deposited hard coat layer. 
Matsushita discloses an optical film having excellent scratch resistance and an image display device including the optical film [0002] [0006]. In one embodiment, the optical film 10 includes a light-transmitting base material 11, a hard coat layer 12, and an inorganic layer 13 in this order [0031] [Fig. 1] (see Figure above). The optical film preferably has a yellow index, YI, of 10 or less [0039]. When the yellow index Yi is 15 or less, the optical film is not so noticeably yellow and thus applicable to uses that require the optical film to be transparent [0039]. The YI can be adjusted by adding a coloring substance of blue color to the base material layer 11 or the hard coat layer 12 [0041].
Matsushita is analogous because it discloses optical films comprising hard coat layers.
It would have been obvious to one having ordinary skill in the art to adjust the yellowness index of Horio’s optical laminate for the intended application, since it has In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). As disclosed above, Matsushita discloses that the optical film is not so noticeably yellow and thus applicable to uses that require the optical film to be transparent [0039]. The YI can be adjusted by adding a coloring substance of blue color to the base material layer 11 or the hard coat layer 12 [0041].
Although Horio does not disclose a dry deposited layer, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed dry deposition process and given that the cited prior art meets the requirements of the claimed composite, the cited prior art clearly meet the requirements of present claims 1, 11, and 26.
Regarding claim 26 and the limitation “the nano-indentation hardness of the second layer being controlled by an oxidizers to precursor ratio or an initiators to In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process (i.e., the nano-indentation hardness of the second layer being controlled by an oxidizers to precursor ratio or an initiators to precursor ratio) and given that the cited prior art meets the requirements of the claimed composite, the cited prior art clearly meet the requirements of present claim 26.
Regarding claims 2, 4, and 13, Horio discloses that the hard coat layers can be laminated to the back side of the substrate film and the order of the hard coat layers can be reversed [0154-0156]. Examiner’s note: in this case, Horio discloses the configuration of substrate next to Horio’s second hard coat layer next to Horio’s first hard coat layer. Since Horio’s first and second hard coat layers correspond to the claimed second and first layer, respectively, the configurations of claims 2, 4, and 13 are met (when Tomomatsu’s anchor coat layer(s) are added as above) (The cover lens film of claim 1, wherein the first layer is disposed on the substrate layer, the adhesion 
Regarding claim 7, Horio discloses that the optical layered body is preferably not scuffed in a steel wool resistance test [0015] [0094]. The second hard coat layer imparts excellent abrasion-resistance [0093]. The outermost surface of the hard coat layer of each of the inventive layered bodies was subjected to a steel wool test and exhibited excellent abrasion resistance (The cover lens film of claim 1, wherein the multi-layer hardcoat has a high abrasion resistance) [0408] [0414] [Table 2].
Horio is silent with regard to the change in haze after a steel wool abrasion test.
As to the change in haze after a steel wool abrasion test, the examiner notes that the prior art generally teaches the claimed invention (the cover lens film of claim 1 having a high abrasion and scratch resistance after being subjected to a steel wool abrasion test) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed  In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).  Since the prior art discloses the cover lens film of claim 1 having a high abrasion resistance as disclosed above, the examiner believes the claimed properties are either anticipated or highly obvious (wherein the multi-layer hardcoat has a change in haze after a steel wool abrasion test of less than 1%).
Regarding claim 8, Horio discloses that the layered body preferably has a pencil hardness of 4H or higher [0030]. Various inventive embodiments have a pencil hardness of 7H, 8H, or 9H (The cover lens film of claim 1, wherein the multi-layer hardcoat has a pencil hardness of about 4H to about 9H) [pg 21, Table 2].
Regarding claim 9, Horio discloses that the second hard coat layer (corresponding to the claimed first hard coat layer) can contain urethane (meth)acrylate (The cover lens film of claim 1, wherein the first layer comprises a material selected from the group consisting of urethane acrylate chemistry, solgel-siloxane hybrids with or without silica nanoparticles, or a combination thereof) [0118]. 
Regarding claim 10, Horio discloses that the first hard coat layer (corresponding to the claimed second hard coat layer) can include silica fine particles (wherein the second layer comprises silicon oxide) [0099] [0277].

Response to Arguments
Applicant’s arguments with respect to claims 1-14 and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Isojima et al (USPGPUB 2019/0315105) discloses an optical film and an image display device that is foldable and light transmissive [0002] [0022]. The surface of the optical film preferably has a pencil hardness of 3H or higher [0031]. The optical film preferably has a yellow index of 10 or less [0032] and a haze of 1% or less [0036]. In one embodiment, the optical film comprises a resin base material 51 and a hard coat layer 52 [0128-129] [Fig. 4].

    PNG
    media_image3.png
    234
    498
    media_image3.png
    Greyscale

Hard coat layer 52 comprises a first hard coat layer 52B and a second hard coat layer 52C [0152]. The first hard coat layer 52B has a Martens hardness of 0.5 to 1 GPa [0153] and the second hard coat layer has a Martens hardness of 0.375 to 1.5 GPa . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294.  The examiner can normally be reached on Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781